DAVENÉ D. WALKER
United States Department of Justice
Environment and Natural Resources Division
Natural Resources Section
P.O. Box 7611
Washington, DC 20044–7611
Telephone: (202) 353-9213
Facsimile: (202) 305–0506
davene.walker@usdoj.gov

RICKEY D. TURNER, JR.
United States Department of Justice
Environment and Natural Resources Division
Wildlife and Marine Resources Section
999 18th Street, South Terrace, Suite 370
Denver, CO 80202
Telephone: (303) 844-1373
Facsimile: (303) 844-1350
rickey.turner@usdoj.gov

Attorneys for Federal Defendants

                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF ALASKA

FRIENDS OF ALASKA NATIONAL               )
WILDLIFE REFUGES, et al.,                )
                                         )   CASE NO. 3:18-cv-00029-SLG
       Plaintiffs,                       )
                                         )
               v.                        )
                                         )   FEDERAL DEFENDANTS’ NOTICE OF
DAVID BERNHARDT, et al.,                 )   APPEAL TO THE UNITED STATES
                                         )   COURT OF APPEALS FOR THE
                                         )   NINTH CIRCUIT
       Federal Defendants,               )
                                         )
               and                       )
                                         )
KING COVE CORPORATION, et al.,           )
                                         )
       Intervenor-Defendants.            )
                                         )




         Case 3:18-cv-00029-SLG Document 87 Filed 05/24/19 Page 1 of 3
       PLEASE TAKE NOTICE that Federal Defendants David Bernhardt, in his official

capacity as Secretary of the United States Department of the Interior, the United States

Department of the Interior, and the United States Fish and Wildlife Service hereby appeal to the

United States Court of Appeals for the Ninth Circuit the following orders from this Court:

   1. March 29, 2019 Order Granting Summary Judgment (ECF No. 82) and

   2. March 29, 2019 Judgment (ECF No. 83).

       Respectfully submitted, this 24th day of May, 2019,


                                             JEAN E. WILLIAMS
                                             Deputy Assistant Attorney General
                                             Environment & Natural Resources Division



                                             /s/ Davené D. Walker
                                             DAVENÉ D. WALKER
                                             Trial Attorney
                                             United States Department of Justice
                                             Environment and Natural Resources Division
                                             Natural Resources Section
                                             P.O. Box 7611
                                             Washington, DC 20044-7611
                                             Telephone: (202) 353-9213
                                             Facsimile: (202) 305–0506
                                             davene.walker@usdoj.gov

                                             RICKEY D. TURNER, JR.
                                             Trial Attorney
                                             United States Department of Justice
                                             Environment and Natural Resources Division
                                             Wildlife and Marine Resources Section
                                             999 18th Street, South Terrace, Suite 370
                                             Denver, CO 80202
                                             Telephone: (303) 844-1373
                                             Facsimile: (303) 844-1350
                                             rickey.turner@usdoj.gov

                                             Attorneys for Federal Defendants




         Case 3:18-cv-00029-SLG Document 87 Filed 05/24/19 Page 2 of 3
                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on May 24, 2019, a copy of the foregoing Federal Defendants’

Notice of Appeal to the United States Court of Appeals for the Ninth Circuit was filed electronically

with the Clerk of Court using the CM/ECF system. Notice of this filing will be sent to all counsel

of record by operation of the court’s electronic filing system.



                                              /s/ Davené D. Walker
                                              Davené D. Walker, Trial Attorney
                                              U.S. Department of Justice




          Case 3:18-cv-00029-SLG Document 87 Filed 05/24/19 Page 3 of 3
